GERBER, Judge,
concurring in part and dissenting in part.
Although I agree with the majority regarding the trial judge’s communication with the jury, I respectfully dissent from its analysis of Tovar’s impeachment via his juvenile adjudication. The majority bases its reasoning on Arizona Rule of Evidence 608(b) apparently because Tovar argues that rule in his brief. However, we do not limit our consideration of a properly-raised issue merely because of counsel’s inapplicable citations. To get the right result we need the right rule, which here is 609(d). “Conviction of crime as a technique of impeachment is treated in more detail in Rule 609____” Jack B. Weinstein and Margaret A. Berger, 3 Weinstein’s Evidence: Commentary on Rules of Evidence for the United States Courts and State Courts § 608-6 (1988).
Counsel’s ignoring Rule 609(d) does not waive the impeachment issue. In McCall, 139 Ariz. at 163-64, 677 P.2d at 936-37, our Supreme Court merely held that failure to raise and argue a “claim” on appeal constitutes its abandonment. However, once the impeachment issue is raised, as it is here, our obligation is to decide it under the correct rule even if a party cites an inapplicable or peripheral rule, as often is the case on appeal. To do so, we may address dispositive rules such as 609(d) not cited to the trial court or relied on by the parties. See Retzke v. Larson, 166 Ariz. 446, 449, 803 P.2d 439, 442 (App.1990).
Under Rule 609(d), juvenile adjudications are inadmissible to impeach a defendant-witness. Morris K. Udall et al., 1 Arizona Practice: Law of Evidence § 47, at 92 (3d ed. 1991); Kenneth S. Broun et al., 1 McCormick on Evidence, at 147 n. 27 (John W. Strong ed., 4th ed. 1992). That rule allows impeachment via juvenile adjudication only of a witness “other than the accused.” The court has no discretion to permit such impeachment against a juvenile defendant who testifies in his own behalf.6 Weinstein & Berger, supra, at § 609-21. A.R.S. section 8-207 repeats this stricture by stating that “[t]he disposition of a child in the juvenile court may not be used against the child in any case or proceeding in any court ..., whether before or after reaching majority.”
Use of juvenile adjudications to impeach defendant-witnesses undermines the historic public policy behind Rule 609(d). Because juvenile proceedings once lacked the procedural safeguards of adult trials, they lacked the probative force of adult convictions. Id. at 609-20. Though In Re Gault, 387 U.S. 1, 25, 87 S.Ct. 1428, 1442, 18 L.Ed.2d 527 (1967), tightened juvenile procedural safeguards it nonetheless held that states could still retain the confidentiality of juvenile proceedings to protect the juvenile’s status and record. Section 8-207 and Rule 609(d) im*396plement these two aims by removing discretion from trial courts regarding impeachment by juvenile adjudications.
The facts here resemble United States v. Harvey, 588 F.2d 1201, 1202 (8th Cir.1978), where the trial court permitted the prosecutor to cross-examine Harvey regarding his juvenile adjudications. The Eighth Circuit Court of Appeals held that this impeachment violated Rule 609(d) and reversed Harvey’s conviction for this reason. Id. 588 F.2d at 1204. See also United States v. Pretlow, 770 F.Supp. 239, 243 (D.N.J.1991) (defendant’s juvenile adjudications inadmissible as impeachment). State courts have reached similar results. People v. Kerns, 229 Ill.App.3d 938, 172 Ill.Dec. 144, 146, 595 N.E.2d 207, 209 (1992), held that impeachment via juvenile adjudications had a “prejudicial effect” and reversed Kerns’ conviction for this reason.
The three non-reversed cases discussing this issue are readily distinguishable. United States v. Rogers, 918 F.2d 207, 211 (D.C.Cir.1990), suggests that the trial court has discretion to admit evidence of a juvenile adjudication if the court determines that the probative effect of the conviction outweighs its prejudicial effect and the conviction refutes a specific defense. The trial court there admitted evidence of Rogers’ prior juvenile cocaine convictions to refute his defense of mistake, not for impeachment, the former purpose falling “outside the rule’s scope.” Id. See also State v. Rodriguez, 126 Ariz. 28, 30-31, 612 P.2d 484, 486-87 (1980) (juvenile adjudication not admissible for impeachment but admissible to rebut possible insanity defense). United States v. Canniff, 521 F.2d 565, 568 (2d Cir.1975), acknowledged that evidence regarding juvenile adjudications is generally improper but that no real prejudice occurred because the jury never learned of the juvenile adjudication. Id. However, here, unlike Canniff, evidence of Tovar’s juvenile adjudications did reach the jury-
For these reasons, I would apply Rule 609(d) as the dispositive rule and would follow the authority cited above, which requires reversing Tovar’s conviction.

. Some courts and commentators argue that Rule 609 vests discretion in trial judges to admit prior adult convictions to impeach a defendant if the court determines that the probative value of the conviction outweighs its prejudicial effect. See, e.g., United States v. Rogers, 918 F.2d 207, 211 (D.C.Cir.1990). See generally, Allen G. Minker, Admissibility of Prior Convictions: Arizona’s New Law on Impeachment, 16 Ariz.B.J. 31 (Aug. 1980). Assuming the need for a balancing test for admission of adult convictions implies a fortiori a more stringent balancing test regarding admission of juvenile adjudications. No such test was done here.